Citation Nr: 0938515	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  06-03 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased schedular rating for 
mechanical low back pain, currently evaluated as 20 percent 
disabling.

2.  Entitlement to a compensable rating for radiculopathy of 
the left lower extremity prior to February 22, 2008.

3.  Entitlement to a rating in excess of 10 percent for 
radiculopathy of the left lower extremity since February 22, 
2008.

4.  Entitlement to an extra-schedular rating pursuant to 
38 C.F.R. § 3.321 for the Veteran's mechanical low back pain 
with radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1975 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2005 and March 2008 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

Initially, the Board notes that the criterion for rating 
disabilities of the spine directs VA to consider both adverse 
musculoskeletal and neurological symptomatology.  See 
38 C.F.R. § 4.71a (2009).  Moreover, the Board is required to 
construe an appeal as an appeal for the maximum benefit 
allowable by law or regulation and thus to consider all 
potentially applicable disability ratings when the Veteran 
expresses general disagreement with the assignment of a 
particular rating and requests an increase.  See AB v. Brown, 
6 Vet. App. 35 (1993); also see West v. Brown, 7 Vet. App. 
329 (1995) (en banc) (an appeal of a service connection claim 
includes all benefits that potentially stem from the 
essential elements of the claim).  Therefore, the Board finds 
that the Veteran, by perfecting his appeal as to the claim 
for an increased schedular rating for mechanical low back 
pain, also appealed the rating assigned his radiculopathy of 
the left lower extremity.  Id.  Accordingly, the Board has 
jurisdiction over both these claims and the issues on appeal 
are as characterized on the first page of this decision.  

In July 2009, the Veteran testified at a hearing before the 
undersigned.  The record was held open for 30 days to afford 
the Veteran the opportunity to submit additional evidence.  
In August 2009, the Veteran submitted additional evidence in 
a timely manner in the form of employment attendance records.  
The Veteran waived review of the newly submitted evidence by 
the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 20.1304(c) (2008).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.

The issue of whether the Veteran is entitled to an extra-
schedular rating for mechanical low back pain with 
radiculopathy of the left lower extremity is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  During the pendency of the appeal, the preponderance of 
the competent and credible evidence of record shows that the 
Veteran's mechanical low back pain has not been manifested by 
forward flexion of the thoracolumbar spine being 30 degrees 
or less, even taking into account his complaints of pain, 
ankylosis, or incapacitating episodes as defined by VA having 
a total duration of at least 4 weeks during any 12-month 
period.

2.  Prior to October 5, 2005, the preponderance of the 
competent and credible evidence of record did not show that 
the Veteran's radiculopathy of the left lower extremity was 
manifested by at least mild incomplete paralysis of the 
sciatic nerve.

3.  From October 5, 2005, through February 21, 2008, the 
preponderance of the competent and credible evidence of 
record shows that the Veteran's radiculopathy of the left 
lower extremity was manifested by at least mild incomplete 
paralysis of the sciatic nerve.

4.  Since October 5, 2005, the preponderance of the competent 
and credible evidence of record shows that the Veteran's 
radiculopathy of the left lower extremity has not been 
manifested by symptoms that equate to moderate incomplete 
paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  During the pendency of the appeal, the criteria for a 
schedular rating in excess of 20 percent for service-
connected mechanical low back pain have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2009).

2.  Prior to October 5, 2005, the Veteran did not meet the 
criteria for a separate compensable rating for radiculopathy 
of the left lower extremity.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 
4.124a, Diagnostic Codes 5237, 8520 (2009).

3.  From October 5, 2005, through February 21, 2008, the 
Veteran met the criteria for a separate compensable rating 
for radiculopathy of the left lower extremity.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 
4.124, 4.124a, Diagnostic Codes 5237, 8520 (2009).

4.  Since October 5, 2005, the Veteran has not met the 
criteria for a rating in excess of 10 percent for 
radiculopathy of the left lower extremity.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.7, 4.71a, 4.123, 
4.124, 4.124a, Diagnostic Code 8520 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

As to all the issues on appeal, the Board notes that there is 
no issue as to providing an appropriate application form or 
completeness of the application.

The Board finds that written notice provided in December 
2003, November 2004, and May 2008 fulfills the provisions of 
38 U.S.C.A. § 5103(a) including notice of the information and 
evidence necessary to substantiate the claims for increased 
ratings.  The Veteran was told that the evidence should show 
an increase in severity of his service-connected 
disabilities.  He was also informed of the general criteria 
for assigning disability ratings.  While the Veteran did not 
receive complete 38 U.S.C.A. § 5103(a) notice prior to the 
initial adjudication of his claims, providing the Veteran 
with adequate notice followed by a re-adjudication of the 
claims in the May 2009 supplemental statement of the case 
"cures" any timing problem associated with inadequate 
notice prior to the initial adjudication.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing 
Mayfield II, 444 F.3d at 1333-34.

Moreover, while the Veteran was not provided adequate notice 
regarding disability ratings and effective dates as per the 
United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board 
finds this lack of notice harmless because, to the extent 
that the appeal is being denied these issues are moot and to 
the extent that the appeal is being granted the claimant will 
have an opportunity to appeal the rating decision that 
implements the Board's decision.

Lastly, the Board finds that even if the Veteran was not 
provided adequate 38 U.S.C.A. § 5103(a) notice in connection 
with his appeal, this notice problem does not constitute 
prejudicial error in this case because the record reflects 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims after reading the 
November 2004 and May 2008 letters; February 2005 and March 
2008 rating decisions; December 2005 statement of the case; 
and June 2006, December 2006, March 2008, July 2008, and May 
2009 supplemental statements of the case.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009).  Furthermore, the Board finds 
that there can be no prejudice to the Veteran due to a lack 
of adequate 38 U.S.C.A. § 5103(a) notice where, as here, none 
has been specifically alleged.  Id.

VA has also secured all available and identified pertinent 
evidence and conducted all appropriate development.  
Specifically, the record shows that VA has obtained and 
associated with the claims files all available and identified 
post-service treatment records, including records from the VA 
Medical Center in Temple, Texas, and the Darnall Army Medical 
Center in Fort Hood, Texas.

The Veteran has also been afforded several VA examinations.  
Although the most recent VA examination report from 
February 2008 indicates that the claims files were not 
available for review by the examiner, the report contains 
sufficient evidence by which to evaluate the Veteran's 
disabilities in the context of the rating criteria.  
Additionally, the examiner noted an accurate medical history 
and he was able to review a February 2008 magnetic resonance 
imaging evaluation (MRI) of the spine.  Moreover, the 
February 2008 VA examiner previously examined the Veteran in 
December 2003 where the Veteran's electronic VA file was 
reviewed.  Furthermore, a VA examiner in June 2006 was able 
to review the claims file.  In all, the Board finds that the 
three VA examinations which were provided the Veteran combine 
to provide the Board with sufficient evidence to rate the 
severity of his service connected disabilities.  See 
38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 
(2007).  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The Claims for Higher Evaluations

The Veteran contends that his mechanical low back pain and 
associated radiculopathy of the left lower extremity are more 
severe than rated.  It is also requested that the Veteran be 
afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When 
rating the Veteran's service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The current level of 
disability, however, is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  That being said, 
given unintended delays during the appellate process, VA's 
determination of the "current level" of a disability may 
result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period that the increased rating claim has been pending.  
In those instances, it is appropriate to apply staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. 
§ 4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and functional loss with respect to all 
these elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the 
joints, that the factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) Less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.). 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.). (d) 
Excess fatigability. (e) Incoordination, impaired ability to 
execute skilled movements smoothly. (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating disability from 
arthritis, the spine is considered a major joint.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this 
regard, the Board has been charged with the duty to assess 
the credibility and weight given to evidence.  Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 
12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Mechanical Low Back Pain

Most recently, a February 2005 rating decision confirmed and 
continued a 20 percent rating for the Veteran's mechanical 
low back pain under 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(lumbosacral strain).  

Spine disabilities are evaluated under a General Rating 
Formula for Diseases and Injuries of the Spine, which 
contemplates a 20 percent evaluation where there is forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees, or the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees, or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a.

With the above criteria in mind, the Board notes that the 
February 2008 VA examiner stated that lumbar spine forward 
flexion was 55 degrees taking into account factors such as 
pain, fatigue, weakness, lack of endurances, and 
incoordination.  The results were similar to those at a June 
2006 examination where the Veteran's forward flexion was 55 
degrees taking into account his complaints of pain.  Another 
VA examination report from December 2004 reflected less 
severe forward flexion of 85 degrees even when taking into 
account the Veteran's complaints of pain.  Moreover, while VA 
treatment records show the Veteran's periodic complaints and 
treatment for low back pain, they are negative for evidence 
that forward flexion of the thoracolumbar spine is 30 degrees 
or less even taking into account the appellant's complaints 
of pain.  Likewise, the record is negative for a diagnosis of 
ankylosis of the entire thoracolumbar spine and in the 
absence a diagnosis the Board may not rate his service-
connected connected mechanical low back pain as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, 
even taking into account the Veteran's complaints of pain the 
range of motion of the thoracolumbar spine is not limited to 
30 degrees or less and the record is negative for ankylosis 
of the thoracolumbar spine.  Therefore, the Board finds that 
a rating in excess of 20 percent is not warranted for the 
Veteran's service-connected mechanical low back pain.  
38 C.F.R. §§ 4.40, 4.45, 4.71a; DeLuca, supra.  This is true 
throughout the period of time during which his claim has been 
pending.  Hart, supra.

Next, the Board notes that the Diagnostic Codes for rating 
disease and injuries to the spine also provide increased 
ratings for intervertebral disc syndrome if manifested by 
incapacitating episodes.  In this regard, incapacitating 
episodes lasting a total duration of at least 4 weeks during 
a 12 month period is necessary for a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating 
episode is defined as an episode in which the Veteran has bed 
rest ordered by a physician.  Id.

The Board finds the criteria to be potentially applicable 
because the AOJ has considered the Veteran's disability in 
the context of intervertebral disc syndrome and the evidence 
indicates that at least a portion of the Veteran's low back 
pain is the result of a herniated disc.  Nevertheless, while 
the Veteran told that December 2004 VA examiner that he had 
had three emergency room visits due to his back in the last 
year and on one of those occasions he was proscribed one day 
of bed rest, the record is negative for objective evidence of 
4 weeks of physician ordered bed rest during any 12-month 
period.  Moreover, during his hearing, the Veteran stated 
that he had never had physician ordered to bed rest.  
Therefore, a rating in excess of 20 percent is not warranted 
for mechanical low back pain when evaluated as intervertebral 
disc syndrome.  Id.  This is true throughout the period of 
time during which the Veteran' claim has been pending.  See 
Hart, supra.

The Board next notes that Note 1 to Diagnostic Code 5237 
allows the Veteran to receive a separate compensable rating 
for adverse neurological symptomatology associated with his 
service-connected mechanical low back pain, including but not 
limited to, bowel or bladder impairment.  In this regard, the 
record shows that the Veteran has radiculopathy of the left 
lower extremity that has been deemed to be associated with 
his service-connected disability.  The evaluation of that 
neurologic abnormality is addressed in the next section.  
Moreover, while an October 2005 VA treatment record documents 
the Veteran's complaints of radiculopathy in both the right 
and left legs, the record does not contain objective evidence 
of right leg radiculopathy.  In fact, his neurological 
examination was normal (other than the left-sided 
radiculopathy) at the February 2008 VA examination.  
Moreover, previous VA examinations as well as November 2005 
and January 2008 electromyography (EMG)/nerve conduction 
velocity (NCV) testing reflected normal neurologic 
examinations, including on the right side.  Likewise, the 
treatment records show that the Veteran has uniformly denied 
that his mechanical low back pain caused bladder and bowel 
problems.

Therefore, because the overwhelming weight of the objective 
evidence of record does not show that the Veteran's 
mechanical low back pain is manifested by adverse 
neurological symptomatology (other than the left-sided 
radiculopathy), the Board finds that the claimant is not 
entitled to separate compensable ratings for adverse 
neurological symptomatology.  38 C.F.R. § 4.71a.  This is 
true throughout the period of time during which his claim has 
been pending.  Hart, supra.

Lastly, the Board notes that each of the ways by which the 
back is ratable, other than that described in 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 contemplates limitation of 
motion.  See VAOPGCPREC 36-97; 63 Fed. Reg. 31262 (1998).  
Therefore, assigning separate ratings on the basis of both 
limitation of motion and other symptoms, such as those set 
forth in Diagnostic Code 5242 and Diagnostic Code 5243, would 
be inappropriate.  38 C.F.R. § 4.14 (2009).

Radiculopathy of the Left Lower Extremity

By a March 2008 rating decision, the Veteran was granted a 
separate 10 percent rating for radiculopathy of the left 
lower extremity as a neurologic manifestation associated with 
his mechanical low back pain.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  The rating was made effective February 22, 2008, 
the date of the most recent VA examination.  Because the 
effective date was set after the date of claim, the Board's 
analysis must include whether he was entitled to a separate 
compensable rating for radiculopathy of the left lower 
extremity under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
prior to February 22, 2008, as well as whether he is entitled 
to a rating in excess of 10 percent for the disability from 
February 22, 2008.

In this regard, 38 C.F.R. § 4.123 provides that neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.

Likewise, 38 C.F.R. § 4.124 provides that neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  Tic douloureux, or trifacial 
neuralgia, may be rated up to complete paralysis of the 
affected nerve.

38 C.F.R. § 4.124a defines the term "incomplete paralysis" 
as indicating a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.

And, 38 C.F.R. § 4.124a, Diagnostic Code 8520 provides a 10 
percent rating for mild incomplete paralysis of the sciatic 
nerve in either the major or minor lower extremity and a 20 
percent rating for moderate incomplete paralysis of the 
sciatic nerve in either the major or minor lower extremity.

As to whether the Veteran is entitled to separate compensable 
rating for radiculopathy of the left lower extremity for the 
period prior to February 22, 2008, the medical records show 
treatment for low back pain, sometimes with additional 
complaints of pain radiating into the left leg.  A February 
2005 private MRI appeared to be inconclusive as to the 
existence of radiculopathy.  Objective neurologic examination 
was generally normal until an October 5, 2005, VA treatment 
record listed radiculopathy as a diagnosis.  That was the 
first time any treatment provider explicitly endorsed the 
Veteran's subjective symptoms of radiating left leg pain and 
provided a clinical diagnosis.  Although a November 2005 
EMG/NCV study was normal, when reasonable doubt is resolved 
in the Veteran's favor, the Board finds that it is at least 
as likely as not that the Veteran has had radiculopathy of 
the left lower extremity since October 5, 2005.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Moreover, 
the Board finds that his radiculopathy equated to mild 
incomplete sciatic nerve paralysis.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  Therefore, the Board finds that a 
separate compensable rating is warranted since October 5, 
2005, instead of February 22, 2008.  The criteria for a 
separate compensable rating for radiculopathy of the left 
lower extremity were not met at any time prior to October 5, 
2005.  Hart, supra.

As to whether the Veteran is entitled to a rating in excess 
of 10 percent for his radiculopathy of the left lower 
extremity since October 5, 2005, the February 2008 VA 
examiner found that there was diminished sensation in the 
left lower extremity.  However, there was no muscular wasting 
and strength was fair to fair plus.  Moreover, the January 
2008 EMG/NCV testing indicated no detectable peripheral 
neuropathy with findings suggestive of a chronic left L5 
nerve root lesion.  Furthermore, an April 2008 neurosurgery 
consultation revealed only some diminished sensation on the 
left side.  Additionally, reflexes were equal on both sides 
with 2+ in the knees and 1+ in the ankles.  Furthermore, the 
VA physician opined that the Veteran's neurological function 
was really quite good.  

Given these facts, which show sensory deficits in the left 
lower extremity but no evidence of loss of reflexes or muscle 
atrophy, the Board finds that the adverse symptomatology 
attributable to the service-connected left-sided 
radiculopathy equates to no more than mild incomplete sciatic 
nerve paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  
Therefore, a rating in excess of 10 percent is denied.  This 
is true for the period since October 5, 2005.  Hart, supra.

Conclusion

In reaching the above conclusions, the Board has not 
overlooked the Veteran's and his representative's written 
statements to the RO, the claimant's statements to his VA 
examiners, or the personal hearing testimony.  In this 
regard, while the Veteran is credible to report on the pain 
that he feels and the claimant and others are credible to 
report what they can see (see Jandreau v. Nicholson, 492 F. 
3d 1372 (Fed. Cir. 2007)), the Board will nonetheless give 
more evidentiary weight to the medical opinions provided by 
the VA examiners because these opinions are based on the 
objective medical evidence seen at these examinations and as 
reported on by medical experts.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

The Board has also considered the doctrine of reasonable 
doubt and applied the doctrine to the issue of whether the 
Veteran was entitled to a separate compensable rating for 
radiculopathy of the left lower extremity at an earlier date.  
However, as the preponderance of the evidence is against the 
remainder of the Veteran's claims, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); see also, e.g., Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, those 
claims must be denied to the extent addressed above.


ORDER

A schedular rating in excess of 20 percent in not warranted 
for mechanical low back pain at any time during the pendency 
of the appeal.

A separate compensable rating for radiculopathy of the left 
lower extremity is not warranted prior to October 5, 2005.

A 10 percent rating for radiculopathy of the left lower 
extremity is granted from October 5, 2005, through February 
21, 2008, subject to the laws and regulations governing the 
payment of monetary awards.

A rating in excess of 10 percent for radiculopathy of the 
left lower extremity is not warranted at any time since 
October 5, 2005.


REMAND

As to the issue of an extra-schedular rating for the 
Veteran's mechanical low back pain with radiculopathy of the 
left lower extremity, the Board notes that the Veteran 
testified that he misses up to ten days per month as a result 
of his service-connected disability.  The Veteran's friends 
and family have also stated that he misses work as a result 
of his low back pain.  The Veteran also submitted employment 
attendance records for the year 2008 and for a portion of 
2009.  The records are somewhat unclear in that "vacation" 
is listed as the reason for many of the days off and there is 
no other specific information as to why the Veteran missed 
work.  Nevertheless, the Veteran's statements reasonably 
raise the question of whether his service-connected 
disabilities cause unusual disability not contemplated by the 
rating schedule.  38 C.F.R. § 3.321(b)(1) (2009).  
Accordingly, a remand for submission of this question to the 
Director, Compensation and Pension is warranted.  See 
38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 
(2008); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

While the appeal is in remand status, the Veteran should also 
be invited to submit additional evidence regarding the effect 
of his service-connected disabilities on his employment, 
including more detailed information with respect to missed 
days of work.

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the Veteran a 
letter inviting him to submit additional 
evidence concerning the effect that his 
service-connected mechanical low back 
pain with radiculopathy of the left lower 
extremity has on his employment, to 
include more detailed information with 
respect to missed days of work.

2.  After completing the above 
development, the RO/AMC should forward 
the claims files to the Director, 
Compensation and Pension for an opinion 
as to whether the Veteran should receive 
an extra-schedular rating for his 
service-connected mechanical low back 
pain with radiculopathy of the left lower 
extremity.

3.  After undertaking the above 
development, the RO/AMC should provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 
5103A; and 38 C.F.R. § 3.159.

4.  Thereafter, the RO/AMC should re-
adjudicate the issue of entitlement to an 
extra-schedular rating.  See 38 C.F.R. 
§ 3.321.  Such reconsideration should 
take into account whether "staged" 
ratings are appropriate.  Hart, supra.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
remaining issue on appeal.  A reasonable 
period of time should be allowed for 
response.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


